 

[tex10-10logo.jpg]





April 27, 2012

 

Bob Smith. CEO

Vision Motor Company

1000 2nd Avenue, Suite 312

North Myrtle Beach, SC 29582

 

Lou Camilli, President

Enerpulse, Inc.

2451 Alamo Ave. SE

Albuquerque, MN 87108

 

Dear Mr. Camilli:

 

Vision Motor Company is pleased to inform you that Enerpulse Inc. has been
nominated as the sole supplier of Pulse Plugs for our SEER ngv vehicle platform.
This nomination is for the "life of platform" and is awarded at the agreed price
$8.47/unit

 

We expect Enerpulse to initiate required tooling immediately upon receipt of
this letter, and to be production ready no later than August 1, 2012. Planning
volumes are as follows:

 

o 2012 1,000 Vehicles   4,000 Pulse Plugs   o 2013 5,000 Vehicles   20,000 Pulse
Plugs   o 2014 25,000 Vehicles   100,000 Pulse Plugs   o 2015 50,000 Vehicles  
200,000 Pulse Plugs  

 

We look forward to working with you.

 

Sincerely,

 

Bob Smith, CEO

 

1000 2nd. Ave. South, Suite 312, North Myrtle Beach, SC 29582 Phone:
843·424-8940 www.visionmotorcompany.com bob@visionmotorcompany.com

 

 

 

